Order entered May 18, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00042-CR

                      JONATHAN CHRISTOPHER RHODES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-80244-2013

                                          ORDER
       Appellant’s May 11, 2015 second motion to extend the time to file appellant’s brief is

GRANTED. In his motion, appellant requested an extension of time until May 12, 2015. We

note that the tendered electronic version of appellant’s brief was rejected by the Clerk of the

Court for noncompliance with Texas Rule of Appellate Procedure 9.

       To allow correction of appellant’s brief, we EXTEND the time to file appellant’s brief

until May 19, 2015.


                                                     /s/   LANA MYERS
                                                           JUSTICE